McFarland, J., concurring.
I concur in the judgment and in the opinion of Mr. Justice Van Fleet. It is to be observed, however, that the case was tried and is argued here upon the theory that by the “ articles of separation” Mrs. Davis relinquished all her rights as heir of her husband. As to the question whether or not she did so relinquish her heirship, I express no opinion. The language of the said articles is very different from that employed in the case of the Estate of Garcelon, 104 Cal. 570.